Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed 6/15/2022 regarding claim rejection under 35 U.S.C. 112(b) in claim 9 has been fully considered and are persuasive. The applicant has amended claim 9 and overcome the rejection. Thus, the 112(b) claim rejection in claim 9 has been withdrawn.  

Applicant’s arguments regarding claim rejection under 35 U.S.C. 103 in claims 1 and 3-9 have been fully considered and are persuasive. Claims 1 and 8 have been amended to include claim 2 which did not have prior arts rejection in the non-final Office Action. Thus, the 103 claims rejections in claims 1 and 3-9 have been withdrawn.  

Applicant’s arguments regarding claims rejections under 35 U.S.C. 101 in claims 1 and 3-9 have been fully considered but they are not persuasive. 
The applicant argues on pages  8 and 9 of the remark filed that “With respect to 
claim 1 of the present application, the claim as a whole integrates the mathematical relationships/formulas into a practical application. Specifically, claim 1 recites additional elements … The reduction of the error in the surface geometry data relies on calculating a phase gradient of a wavelength of the light radiated onto the reference surface and the surface of the object to be measured”.
	The Office respectfully disagrees and submits that the claim does not integrate an abstract idea into a practical application. Practical application is demonstrated by meaningful additional elements. The additional elements such as “an acquisition part that acquires a plurality of the interference images based on the lights having the plurality of different wavelengths from the interference measurement apparatus”; and “an output part that outputs the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data” are routine procedures in acquiring and analyzing interference images. According to MPEP 2106.05(h)vi, “collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”. MPEP 2106.05(g) also states that “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent”. Therefore, the claim does not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application.  

Claim 8 recites subject matter that is similar or analogous to that of claim 1, and therefore, the claim does not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application, and additional elements that are not well-understood and conventional, as described in claim 1.
Claims 3-7 depend from claim 1, and claim 9 depends from claim 8, and are therefore, they are not patent eligible.
Hence, the Office submits that the rejections of Claims 1, and 3-9 are proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “An analysis apparatus for analyzing an interference image generated by a wavelength-scanning-type interference measurement apparatus that generates the interference image of reference light and measurement light reflected by irradiating a reference surface and a surface of an object to be measured with lights having a plurality of different wavelengths, the analysis apparatus comprising: an acquisition part that acquires a plurality of the interference images based on the lights having the plurality of different wavelengths from the interference measurement apparatus; a removing part that outputs an interference component by removing a non-interference component included in an interference signal for each pixel in the plurality of the interference images; a conversion part that generates an analysis signal by performing a Hilbert transformation on the interference component; a calculation part that calculates a distance between the reference surface and the surface of the object to be measured by specifying a phase gradient of a wavelength of the light radiated onto the reference surface and the surface of the object to be measured on the basis of the interference component and the analysis signal, thereby calculating surface geometry data corresponding to a surface geometry of the object to be measured, the calculation part including: an instantaneous phase calculation part that calculates an instantaneous phase of the interference component on the basis of the interference component and the analysis signal, a phase gradient calculation part that calculates a phase gradient of the   interference signal on the basis of the instantaneous phase, and a distance calculation part that calculates a distance between the reference surface and the surface of the object to be measured for each pixel on the basis of the phase gradient; and an output part that outputs the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data”.
Regarding Claim 8, the claim recites “An analysis method for analyzing an interference image generated by a wavelength-scanning-type interference measurement apparatus that generates the interference image of reference light and measurement light reflected by irradiating a reference surface and a surface of an object to be measured with lights having a plurality of different wavelengths, the analysis method comprising the steps of acquiring a plurality of the interference images based on the lights having the plurality of different wavelengths from the interference measurement apparatus; outputting an interference component by removing a non-interference component 18P0138US01/MIT-0059USPPincluded in an interference signal for each pixel in the plurality of the interference images; generating an analysis signal by performing a Hilbert transformation on the interference component; calculating a distance between the reference surface and the surface of the object to be measured on the basis of the interference component and the analysis signal, thereby calculating surface geometry data corresponding to a surface geometry of the object to be measured, the calculating including: calculating an instantaneous phase of the interference component on the basis of the interference component and the analysis signal, calculating a phase gradient of the interference signal on the basis of the instantaneous phase, and calculating a distance between the reference surface and the surface of the object to be measured for each pixel on the basis of the phase gradient; and outputting the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are related to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (apparatus for claim 1) and (process for claim 8).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 	
In claim 1, the steps of “outputs an interference component by removing a non-interference component included in an interference signal for each pixel in the plurality of the interference images”; “generates an analysis signal by performing a Hilbert transformation on the interference component”; “calculates a distance between the reference surface and the surface of the object to be measured by specifying a phase gradient of a wavelength of the light radiated onto the reference surface and the surface of the object to be measured on the basis of the interference component and the analysis signal, thereby calculating surface geometry data corresponding to a surface geometry of the object to be measured”; “calculates an instantaneous phase of the interference component on the basis of the interference component and the analysis signal”; “calculates a phase gradient of the interference signal on the basis of the instantaneous phase”, and “calculates a distance between the reference surface and the surface of the object to be measured for each pixel on the basis of the phase gradient” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0004], [0028], [0030], [0042], [0044], [0048], [0049], and [0050] as printed, hereinafter). 
In claim 8, the steps of “removing a non-interference component18P0138US01/MIT-0059USPP included in an interference signal for each pixel in the plurality of the interference images”; “generating an analysis signal by performing a Hilbert transformation on the interference component”; and “calculating a distance between the reference surface and the surface of the object to be measured on the basis of the interference component and the analysis signal, thereby calculating surface geometry data corresponding to a surface geometry of the object to be measured”, “calculating an instantaneous phase of the interference component on the basis of the interference component and the analysis signal”, “calculating a phase gradient of the interference signal on the basis of the instantaneous phase”, “calculating a distance between the reference surface and the surface of the object to be measured for each pixel on the basis of the phase gradient” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0004]; [0028], [0042]; [0044]; [0048]; and [0049]).
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprises the following additional elements:
In Claim 1: an acquisition part that acquires a plurality of the interference 
images based on the lights having the plurality of different wavelengths from the interference measurement apparatus; a removing part; a conversion part; a calculation part; an instantaneous phase calculation part, a phase gradient calculation part; a distance calculation part; and an output part that outputs the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data.
The preamble in Claim 1, “An analysis apparatus for analyzing an interference image generated by a wavelength-scanning-type interference measurement apparatus that generates the interference image of reference light and measurement light reflected by irradiating a reference surface and a surface of an object to be measured with lights having a plurality of different wavelengths” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “an acquisition part that acquires a plurality of the interference images based on the lights having the plurality of different wavelengths from the interference measurement apparatus” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  The additional elements “a removing part”; “a conversion part”; “a calculation part”; “an instantaneous phase calculation part”, “a phase gradient calculation part”; “a distance calculation part”; and “an output part that outputs the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception.
In Claim 8 the steps of acquiring a plurality of the interference images based on the lights having the plurality of different wavelengths from the interference measurement apparatus; outputting an interference component, and outputting the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data
The preamble in Claim 8 “An analysis method for analyzing an interference image generated by a wavelength-scanning-type interference measurement apparatus that generates the interference image of reference light and measurement light reflected by irradiating a reference surface and a surface of an object to be measured with lights having a plurality of different wavelengths” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “the steps of acquiring a plurality of the interference images based on the lights having the plurality of different wavelengths from the interference measurement apparatus” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “outputting an interference component” and “outputting the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, acquiring a plurality of the interference images based on the lights having the plurality of different wavelengths from the interference measurement apparatus is disclosed by “Lega US 20060158657”, [0009], [0030], [0093]; [0094]; [0161]; and “Kawasaki US 20060250618”, [0010], [0012], [0037], [0071], [0074].
For example, outputting the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data is disclosed by “Lega US 20060158657”, [0040], [0084], [0116], Claim 15; and “Kawasaki US 20060250618”, 
[0037], [0041].
and outputting the surface geometry data to a display device and/or a database for displaying and/or storing the surface geometry data
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 3-7, and 9 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.
					
Conclusion
Claims 1, and 3-9 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
	The most pertinent prior arts are  “Lega US 20060158657”, “Maeda US 20090225327”, and “Duan CN 109029739”. 
As to claim 1, the combination of Lega, Maeda and Duan teaches all the claim limitations except “calculating surface geometry data corresponding to a surface geometry of the object to be measured, the calculation part including: an instantaneous phase calculation part that calculates an instantaneous phase of the interference component on the basis of the interference component and the analysis signal, a phase gradient calculation part that calculates a phase gradient of the interference signal on the basis of the instantaneous phase, and a distance calculation part that calculates a distance between the reference surface and the surface of the object to be measured for each pixel on the basis of the phase gradient”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides an analysis device for analyzing interference image generated by interference measuring device of wavelength scanning type for interference measurement system. The height resolution of the device can be improved by increasing the wavelength range of the light source for scanning. The analysis device enables measurement of the unevenness of the measurement object with high accuracy even if the wavelength range of the light source in the wavelength scanning interferometer is enlarged to the extent that the light intensity level of the interference light fluctuates. The analysis apparatus applies a Hilbert transformation to an analysis signal for each pixel in the interference image generated by the interference measurement apparatus and reduces such an error, therefore, the device can easily perform the interference measurement with high resolution and high accuracy. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Lega, Maeda and Duan to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraphs 3 and 4; Page 3, Paragraph 5; Page 8, Paragraph 18, Page 9, Paragraphs 20 and 22  in the filed specification.

As to claim 8, the combination of Lega, Maeda and Duan teaches all the claim limitations except “calculating surface geometry data corresponding to a surface geometry of the object to be measured, the calculating including: calculating an instantaneous phase of the interference component on the basis of the interference component and the analysis signal, calculating a phase gradient of the interference signal on the basis of the instantaneous phase, and calculating a distance between the reference surface and the surface of the object to be measured for each pixel on the basis of the phase gradient”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides an analysis device for analyzing interference image generated by interference measuring device of wavelength scanning type for interference measurement system. The height resolution of the device can be improved by increasing the wavelength range of the light source for scanning. The analysis device enables measurement of the unevenness of the measurement object with high accuracy even if the wavelength range of the light source in the wavelength scanning interferometer is enlarged to the extent that the light intensity level of the interference light fluctuates. The analysis apparatus applies a Hilbert transformation to an analysis signal for each pixel in the interference image generated by the interference measurement apparatus and reduces such an error, therefore, the device can easily perform the interference measurement with high resolution and high accuracy. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Lega, Maeda and Duan to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraphs 3 and 4; Page 3, Paragraph 5; Page 8, Paragraph 18, Page 9, Paragraphs 20 and 22  in the filed specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863